DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication from applicant received on November 16, 2021.

Response to Amendment
Applicant's submission filed on November 16, 2021 has been entered. Claims 1-15 are pending in the current application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uttarwar et al. (Hereinafter Uttarwar, US Patent No. 9,530,491).

Regarding claim 1, Uttarwar teaches:
A data storage device, comprising: 
a memory device, comprising a plurality of memory blocks (See Nonvolatile Memory Device depicted in Figure 2B. See Figure 4.); and 
a memory controller, coupled to the memory device and arranged to access the memory device (See Controller 102 depicted in Figure 2B), wherein the memory controller is further arranged to configure a first memory block as a data buffer to receive data from a host device, and accordingly configure a plurality of second memory blocks, the first memory block is a Triple-Level Cell (TLC) memory block and the second memory blocks are Single-Level Cell (SLC) memory blocks (Col. 3, lines 19-27 “part or all of the host data written directly to MLC may likewise be written to SLC. In this way, in the event that an error event occurs when writing to MLC, the memory device may use the data written in SLC to fold into MLC.” See Col. 9, lines 3-5 “FIG. 3 illustrates the programming of TLC memory, whereby a lower page, a middle page, and an upper page is programmed.” See Col. 2, lines 31-33 “Examples of MLC include double-level cells (DLC), triple-level cells (TLC), quadruple-level cells (QLC), etc.” See Col. 3, lines 46-48 “To program MLC, one or more volatile memories may be used. In the example of TLC, lower page latches, middle page latches and upper page latches may be used.” See Figure 3, which teaches programming SLC and MLC blocks, in which MLC blocks may be TLC blocks. The first memory block is TLC memory and the second memory blocks are SLC memory.), and 
wherein the memory controller is further arranged to use the first memory block to receive the data (See Abstract “Apparatus and method for writing data directly to multi-level cell (MLC) memory”) and accordingly store same data in the second memory blocks as backup data of the data stored in the first memory block (See Abstract “The memory device also stores part of the data (such as the lower/middle pages) in SLC memory as a backup in case of error. In particular, if the data is not properly programmed into the MLC memory, the data in SLC memory is used to program the data a second time into the MLC memory.” See Col. 3, lines 19-27 “part or all of the host data written directly to MLC may likewise be written to SLC. In this way, in the event that an error event occurs when writing to MLC, the memory device may use the data written in SLC to fold into MLC.” See Col. 4, lines 14-19 “In one embodiment, the memory device may also store only part of the data (such as the lower/middle pages) in SLC memory as a backup in case of error. In particular, if the data is not properly programmed into the MLC memory, the data in SLC memory is used to program the data a second time into the MLC memory.”), 
when an amount of available memory space of the first memory block is smaller than or equal to a predetermined amount, the memory controller is arranged to determine whether any error has occurred in the data stored in the first memory block (See Col. 11, lines 52-63 “For example, the memory device may determine that that there was an error in programming the MLC memory. In particular, upon the memory device performing the initialization sequence upon power-up, the memory device can scan the wordline in MLC memory to determine that the wordline is not completely written.” Under BRI, determination that the wordline has not been completely written would indicate that there is space available for the rest of the data to be written. Upon this determination, the system determines that an error has occurred.), and 
when there is any error occurred in the data stored in the first memory block, the memory controller is further arranged to configure a third memory block and move the backup data stored in the second memory blocks to the third memory block (See Abstract “The memory device also stores part of the data (such as the lower/middle pages) in SLC memory as a backup in case of error. In particular, if the data is not properly programmed into the MLC memory, the data in SLC memory is used to program the data a second time into the MLC memory.” See Col. 3, lines 19-27 “part or all of the host data written directly to MLC may likewise be written to SLC. In this way, in the event that an error event occurs when writing to MLC, the memory device may use the data written in SLC to fold into MLC.” See Col. 11, lines 52-63 “For example, the memory device may determine that that there was an error in programming the MLC memory. In particular, upon the memory device performing the initialization sequence upon power-up, the memory device can scan the wordline in MLC memory to determine that the wordline is not completely written. In response to this determination, the memory device may use the data in SLC memory (such as the lower and middle pages), and request the upper page from the host device in order to program the MLC memory.”).

Regarding claim 2, Uttarwar teaches:
The data storage device of claim 1, wherein when there is any error occurred in the data stored in the first memory block, the memory controller is further arranged to discard all the data stored in the first memory block (See Col. 3, lines 19-27 “part or all of the host data written directly to MLC may likewise be written to SLC. In this way, in the event that an error event occurs when writing to MLC, the memory device may use the data written in SLC to fold into MLC.” All data that experienced an error is discarded/overwritten in the first memory block.).

Regarding claim 3, Uttarwar teaches:
The data storage device of claim 1, wherein the third memory block is a TLC memory block, when the memory controller moves the backup data stored in the second memory blocks to the third memory block, the memory controller is arranged to copy the backup data stored in the second memory blocks and store the copied backup data in the third memory block (See rejection of claim 1. See Abstract “The memory device also stores part of the data (such as the lower/middle pages) in SLC memory as a backup in case of error. In particular, if the data is not properly programmed into the MLC memory, the data in SLC memory is used to program the data a second time into the MLC memory.” See Col. 2, lines 31-33 “Examples of MLC include double-level cells (DLC), triple-level cells (TLC), quadruple-level cells (QLC), etc.”).

Regarding claim 8, Uttarwar teaches:
The data storage device of claim 1, wherein the memory device is a 3D NAND-type flash memory (See Col. 7, lines 18-26 “FIG. 2B is a block diagram illustrating exemplary components of non-volatile memory die 104 in more detail. Non-volatile memory die 104 includes peripheral circuitry 141 and non-volatile memory array 142. Non-volatile memory array 142 includes the non-volatile memory cells used to store data. The non-volatile memory cells may be any suitable non-volatile memory cells, including NAND flash memory cells and/or NOR flash memory cells in a two dimensional and/or three dimensional configuration.”).

Claim 9 is rejected for the same reasons as claim 1. Claim 10 is rejected for the same reasons as claim 2. Claim 11 is rejected for the same reasons as claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Uttarwar in view of Kim et al. (Hereinafter Kim, US Publication No. 2020/0409805).

Regarding claim 4, Uttarwar teaches:
the backup data stored in the second memory blocks has been moved to the third memory block (See rejection of claim 1)

Regarding claim 4, Kim teaches:
The data storage device of claim 3, wherein after the backup data stored in the second memory blocks has been moved to the third memory block, the memory controller is further arranged to discard all the backup data stored in the second memory blocks (See [0015]. See [0016] “When the check result indicates that the data cannot be normally read, the controller may perform a recovery operation on the first programmed page using the data stored in the first valid page, and may invalidate the first valid page after completing the recovery operation.” See [0017] “When a first erased page corresponding to the program operation is retrieved from the MLC block by referring to position information stored in a spare area of a second valid page retrieved from the SLC block during the recovery checking operation, the controller may perform a recovery operation on the first erased page through data stored in the second valid page, and may invalidate the second valid page after completing the recovery operation.” See [0016] and [0017] in view of Figures 4a-4c. Figures 4a-4c teach invalidating (i.e. discarding) backup Data 4-6 in the SLC memory block (i.e. second memory blocks) after storing/recovering the backup Data 4-6 from the SLC memory block to the MLC/TLC memory block (third memory block).).

discard all the backup data stored in the second memory blocks. Kim teaches discard all the backup data stored in the second memory blocks after the backup data stored in the second memory blocks has been moved to the third memory block. The combination of Uttarwar and Kim would yield that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to discard all the backup data stored in the second memory blocks after restoring it to the third memory block to save space in the second memory blocks for future backup data, as the backup data that has been restored has already been used. 

Regarding claim 5, Kim teaches:
The data storage device of claim 1, wherein when the memory controller determines that no error has occurred in the data stored in the first memory block the memory controller is further arranged to discard all the backup data stored in the second memory blocks corresponding to the first memory block (See [0015] “When a first programmed page corresponding to the program operation is retrieved from the MLC block by referring to position information stored in a spare area of a first valid page retrieved from the SLC block during the recovery checking operation, the controller may check whether data stored in the first programmed page can be normally read, and may invalidate the first valid page without performing the recovery operation on the first programmed page, when the check result indicates that the data can be normally read.” See [0015] in view of Figure 4a. Figure 4 teaches invalidating (i.e. discarding) backup Data 1-3 in SLC block because corresponding Data 1-3 in MLC block has been programmed properly and contains no errors. If the MLC data has been programmed properly, then the corresponding SLC backup copy is discarded.) 
The combination of Uttarwar and Kim would yield that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to discard all the backup data stored in the second memory blocks to save space in the second memory blocks for future backup data.

Regarding claim 6, Kim teaches:
The data storage device of claim 1, wherein the memory controller comprises a buffer memory (See memory controller 130 and buffer memory 144 depicted in Figure 1B), when there is any error occurred in the data stored in the first memory block, the memory controller moves the backup data stored in the second memory blocks to the third memory block (See [0031] “a controller configured to store a piece of program data in both the SLC block and the MLC block based on atomicity regarding the piece of program data, the controller may attempt a recovery operation to the MLC block based on the piece of program data stored in the SLC block when it has been failed to store the piece of program data in the MLC block.”) before updating content of a host-to-flash mapping table stored in the memory device based on content of a current flash-to-host mapping table stored in the buffer memory (See [0075] “Furthermore, the controller 130 may update map data META_DATA in response to the program operation on the memory device 150, and then store the updated map data META_DATA in the memory blocks 152, 154, 156 included in the memory device 150. That is, the controller 130 may store L2P address information (L2P map) and P2L address information (P2L map) for the plural pieces of data DATA<1:N> stored in the memory blocks as a map table or map list into empty memory blocks, open memory blocks or free memory blocks of the memory blocks of the memory device 150.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Uttarwar to include the buffer, recovery process, and mapping of Kim to provide for efficient recovery of data after an error occurs as suggested in Kim at paragraphs 174-175.

Regarding claim 7, Kim teaches: 
The data storage device of claim 1, wherein the memory controller comprises a buffer memory (See memory controller 130 and buffer memory 144 depicted in Figure 1B), when there is any error occurred in the data stored in the first memory block, the memory controller moves the backup data stored in the second memory blocks to the third memory block (See [0031] “a controller configured to store a piece of program data in both the SLC block and the MLC block based on atomicity regarding the piece of program data, the controller may attempt a recovery operation to the MLC block based on the piece of program data stored in the SLC block when it has been failed to store the piece of program data in the MLC block.”) via a garbage collection procedure performed in background (See [0071] “For another example, the controller 130 may perform a background operation on the memory device 150 through the processor 134. By way of example but not limitation, the background operation for the memory device 150 includes an operation of copying and storing data stored in a memory block of the memory blocks 152, 154, 156 in the memory device 150 to another memory block, e.g., a garbage collection (GC) operation.) after updating content of a host-to-flash mapping table stored in the memory device based on content of a current flash-to-host mapping table stored in the buffer memory (See [0100] “The controller 130 generates and updates metadata for the program data, and programs and stores the metadata in the memory blocks 552, 554, 562, 564, 572, 574, 582, 584 of the memory device 150. The metadata include logical/physical (L2P: logical to physical) information and physical/logical (P2L: physical to logical) information for the program data stored in the memory blocks 552, 554, 562, 564, 572, 574, 582, 584.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Uttarwar to include the buffer, garbage collection process, and mapping of Kim to provide for efficient recovery of data after an error occurs as suggested in Kim at paragraphs 174-175.

Claim 12 is rejected for the same reasons as claim 4. Claim 13 is rejected for the same reasons as claim 5. Claim 14 is rejected for the same reasons as claim 6. Claim 15 is rejected for the same reasons as claim 7. 

Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive. On page 9 of applicant’s arguments, applicant submitted that Uttarwar fails to teach, suggest or disclose the claimed features of claim 1 and claim 9 "when an amount of available memory space of the first memory block is smaller than or equal to a predetermined amount, determining whether any error has occurred in the data stored in the first memory block" In Col. 11, lines 52-63 of Uttarwar, it is disclosed: "FIG. 6 illustrates a second flow chart 600 for direct writing to MLC memory. At 602, the memory device determines whether a write abort has occurred. For example, the memory device may determine that that there was an error in programming the MLC memory. In particular, upon the memory device performing the initialization sequence upon power-up, the memory device can scan the wordline in MLC memory to determine that the wordline is not completely written. In response to this determination, the memory device may use the data in SLC memory (such as the lower and middle pages), and request the upper page from the host device in order to program the MLC memory". In view of Col. 11, lines 52-63 of Uttarwar, Applicant submitted that, based on the teaching of Uttarwar, when the wordline is not completely written, the memory determines a write abort has occurred, and further submitted that such technical feature is totally different from the claimed feature: "when an amount of available memory space of the first memory block is smaller than or equal to a predetermined amount, determining whether any error has occurred in the data stored in the first memory block". Examiner respectfully disagrees, and maintains that Col. 11, lines 52-63 of Uttarwar teaches the claimed "when an amount of available memory space of the first memory block is smaller than or equal to a predetermined amount, determining whether any error has occurred in the data stored in the first memory block”, as under BRI, Uttarwar’s determination that the wordline has not been completely written would indicate that there is space available for the rest of the data to be written, and upon this determination, Uttarwar’s system determines that an error has occurred. For example, in Uttarwar’s system, if the predetermined amount is 1 full wordline, and the wordline is not completely written, e.g. 75 percent of the wordline is written and there is 25 percent of available memory space that should have been occupied if the data had been written correctly, then an error has occurred in the data in the first memory block.
On page 12 of applicant’s arguments, applicant submitted that Kim fails to teach, suggest or disclose the claimed feature of claim 6 "before updating content of a host-to-flash mapping table stored in the memory device based on content of a current flash-to-host mapping table stored 20in e buffer memory". Citing paragraph [0075] of Kim, applicant submitted that in paragraph [0075], Kim discloses to update and store the map data METADATA in the memory device 150, but is silent on performing the recovery operation before updating the map data METADATA. Examiner respectfully disagrees and maintains that Kim discloses such feature in [0075]. In particular, [0075] “Furthermore, the controller 130 may update map data META_DATA in response to the program operation on the memory device 150,” Such teaching indicates that the map data is updated in response to (i.e. after) the program/move operation, which would teach the program/move operation to occur before the map update operation. Applicant’s arguments for claim 14 are not persuasive for the same reasons provided by examiner for applicant’s arguments for claim 6.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL L WESTBROOK/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139